Citation Nr: 0118339	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  97-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.  

2. Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from December 1970 to 
December 1974.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

In a May 1992 rating decision, service connection was denied 
for claimed right shoulder and bilateral knee disorders.  In 
a letter the following month, the veteran was notified of the 
decision and advised of his right to appeal.  He did not file 
an appeal within the time provided by law, and the decision 
became final.  In June 1995, the veteran sought to reopen his 
claim.  

The present appeal arises from a November 1995 rating 
decision, in which the RO determined that new and material 
evidence had not been submitted to warrant reopening the 
claim for service connection for right shoulder and bilateral 
knee disorders.  The veteran filed an NOD in December 1995, 
and the RO issued an SOC in March 1996.  The veteran 
testified before a Hearing Officer at the VARO in Huntington 
in July 1996.  The Board construed the veteran's oral 
testimony, later reduced to writing in a transcript, as 
sufficient to constitute his filing of a substantive appeal.  
Subsequently, a Supplemental Statement of the Case (SSOC) was 
issued in November 1996.

Thereafter, the veteran's appeal came before the Board, 
which, in an April 1998 decision, denied the veteran's 
attempt to reopen his claim with respect to the issues of his 
right shoulder and right knee disorders, and granted 
reopening and remanded to the RO as to the issue of the left 
knee disorder.  

The veteran appealed the Board's decision, as to the denial 
of reopening, to the United States Court of Appeals for 
Veterans Claims.  In that litigation, the Court issued an 
order, in December 1998, in which it vacated the Board's 
decision in part and remanded the matter as to the denial of 
reopening of the previously and finally disallowed claims for 
right shoulder and right knee disorders.  To the extent the 
Board had granted reopening and remanded to the RO with 
respect to the left knee claim, the Board's decision was 
undisturbed.  The Court remanded the case to the Board under 
the authority of 38 U.S.C.A. § 7252(a) (West 1991 & Supp. 
2000).  

Subsequently, in a May 1999 decision, the Board reopened and 
remanded the veteran's claim as to his right shoulder 
disorder, based upon the submission of new and material 
evidence; and remanded the claim as to his right knee 
disorder, so that consideration could be given to the claim 
under the precedential opinion of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Thereafter, following additional 
evidentiary development, the RO issued an SSOC in September 
1999, and the case was, in due course, returned to the Board.  

In an April 2000 decision, the Board denied the veteran's 
claims for service connection for left knee and right 
shoulder disorders, and also determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for a right knee disorder.  The veteran again appealed the 
Board's decision to the Court.  In that litigation, the Court 
issued an order, in October 2000, in which it vacated the 
Board's decision in part and remanded, as to the denial of 
service connection for right shoulder and left knee 
disorders.  The Court also dismissed the appeal with respect 
to whether new and material evidence had been presented to 
reopen the veteran's claim for service connection for a right 
knee disorder.  The Court again remanded the case to the 
Board under the authority of 38 U.S.C.A. § 7252(a) (West 1991 
& Supp. 2000).  

In December 2000, the Board wrote to the veteran's attorney, 
advising him of the action of the Court and soliciting any 
additional argument or evidence which the attorney might wish 
to submit for the Board's consideration.  The attorney was 
afforded 90 days in which to make any submission.  No 
response was received.

FINDINGS OF FACT


1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service medical records are silent for 
complaints, findings, or treatment of a left knee 
disorder.  

3. In a June 1979 treatment record from the VA Medical Center 
(VAMC) in Boise, the veteran was noted to have suffered 
left knee trauma following an automobile accident, and was 
also noted to have fallen on his left knee at work.  

4. In May 1996, the veteran underwent surgery on his left 
knee; the postoperative diagnosis was traumatic arthritis 
of the left knee as well as severe synovitis, which the 
physician who performed the surgery noted appeared to be 
related to an injury which the veteran asserted he had 
incurred in service.  

5. On VA examination in June 1998, the examiner, following 
review of the veteran's claims file and service medical 
records, stated that she could not say it was likely that 
the veteran's claimed 1973 injury had precipitated 
synovitis in 1996, given the other injuries to his left 
knee following service.  

6. The veteran was treated in service for a painful right 
shoulder, during which time radiographic studies two 
months apart (February and April 1973) reported 
conflicting findings as to whether the veteran suffered 
from post-traumatic arthritis in his acromioclavicular 
(AC) joint.  

7. Radiographic studies, upon VA examination in March 1992 
and October 1995, did not reveal evidence of post-
traumatic arthritis of the right shoulder; treatment notes 
from the Beckley VAMC, in April 1996 and December 1997, 
reported unremarkable findings for the right shoulder on 
X-rays, except for joint space narrowing.  

8. In December 1998, a VAMC Beckley physician noted that the 
veteran's X-rays revealed arthritis of the right shoulder, 
and stated that there could be some connection between the 
veteran's shoulder pain and his trauma in 1973.  

9. On VA examination in August 1999, a radiographic study of 
the veteran's right shoulder, reviewed by both the 
examiner and a radiologist, did not reflect any 
abnormality or evidence of arthritis, and the examiner 
opined that he doubted that the veteran's right shoulder 
complaints were related to service.  

10. The veteran's contention that his left knee and right 
shoulder disorders had their onset in service is not 
supported by competent medical evidence.  

11. The preponderance of the evidence is against the 
veteran's claims that his left knee and right shoulder 
disorders are related to active service.


CONCLUSIONS OF LAW

1. The veteran did not incur a left knee disorder as a result 
of active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).  

2. The veteran did not incur a right shoulder disorder as a 
result of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.304 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

Service medical records include a September 1970 entrance 
examination at which, upon clinical evaluation, no problems 
or abnormalities with the veteran's shoulder or knees were 
noted, and he was found fit for duty.  

A treatment record in February 1973 noted complaints of right 
shoulder pain and numbness in the right hand, resulting from 
a fall from the roof of a house.  No complaints of knee pain 
were documented.  On physical examination, the shoulder was 
found to be tender, but it had a full range of motion.  
Subsequent treatment records document persistent pain and 
tenderness in the right AC joint.  X-rays of the right 
shoulder, including the right AC joint, revealed no 
fractures, abnormalities, or unusual calcifications.

In April 1973, the veteran was seen by Keith Taylor, M.D., of 
The Orthopaedic Associates.  Dr. Taylor's report noted, "X-
rays, today, show evidence of some post traumatic 
degenerative arthritis, particularly involving the distal end 
of the clavical [sic].  He has no significant instability on 
clinical examination, but certainly has well localized 
tenderness.  Remainder of the examination of the shoulder is 
normal."  An Air Force Physical Profile Serial Report dated 
the same month noted, "AC joint inflammation, right 
shoulder. . . .  Must wear shoulder sling for 3 days, then 
very limited use of right arm and shoulder."

In August of 1974, the veteran underwent a medical 
examination for purposes of separation from the Air Force.  
In his report of medical history, the veteran checked a box 
indicating history of painful shoulder, and noted the 
shoulder injury in the fall from a house, as well as his 
treatment by Dr. Taylor.  In commenting thereon, the examiner 
noted, "Painful shoulder refers to [history of] trauma to 
right shoulder 1973 secondary to fall, some fluid on 
shoulder, treated, occasional stiffness.  X-rays showed 
'arthritis of right clavicle.'"  On clinical evaluation, the 
examiner reported no abnormality of the shoulder.  With 
regard to the knees, the veteran checked the "no" box as to 
any history of knee trouble.  No complaints of knee pain were 
noted, and, on clinical evaluation, the examiner reported no 
abnormality of the knees.

In connection with the veteran's original claim in November 
1991, the RO obtained the veteran's service medical records, 
and requested a VA examination of his right shoulder and his 
knees.  At the subsequent examination, in March 1992, the 
veteran complained of pain in his neck and shoulder, as well 
as numbness and tingling in his right forearm, extending into 
the hand.  He described his occupational activities as 
working on a production line examining computer boards, using 
a scope.  He said his neck bothered him and he had to adjust 
the scope so he could be in a comfortable position.  At times 
he would have to stop and move his neck and shake his arms to 
get them to stop feeling numb and tingling.  Sometimes he 
would wake up at night with his arms and hands "asleep" and 
would move them about to restore normal feeling and function.  
A chiropractor had told him his neck vertebrae were "pushed 
together."  Clinical evaluation noted the shoulder muscles 
to have no atrophy.  There was no pain to firm pressure over 
the clavicles.  On passive range of motion, there was slight 
crepitation in the left shoulder but none in the right.  
There was a full range of anterior/posterior rotation, 
abduction, and anterior and posterior extension of the upper 
extremities, with good grasp in either hand.  The deep tendon 
reflexes in the right arm, especially the biceps reflex, 
appeared to be exaggerated as compared to the left.  No 
significant abnormalities were noted on X-rays of the right 
shoulder.

With regard to the knees, the veteran stated they had ached 
at times, especially the left one, ever since his fall.  If 
he sat for prolonged periods of time, the knees would tend to 
ache and he would have to stand and move about to restore 
function.  Any prolonged kneeling would produce discomfort in 
his knees.  Upon clinical examination, both knees were found 
to have a full range of active and passive motion.  There was 
no fluid noted.  Passive range of motion of the patellae was 
normal.  There was no crepitation noted on passive range of 
motion testing of the patellae and knee joints.  Stressing 
the knee joints showed good supporting internal structures.  
No significant abnormalities were noted on X-rays of both 
knees.

In summing up, the March 1992 VA examination indicated no 
abnormality of the shoulders or knees.  The examiner noted 
probable neuropathy of the right upper extremity, and stated 
that electromyography (EMG) and nerve conduction studies 
would be required for confirmation.  Those tests were 
accomplished in April 1992.  The examining physician 
summarized the nerve conduction studies and needle 
examination as being unremarkable.  The tests were 
interpreted as a normal study, with no electrodiagnostic 
evidence of a right upper extremity radiculopathy or 
plexopathy, and no evidence of a median or ulnar 
mononeuropathy.

Based upon these examination findings, service connection for 
right shoulder and bilateral knee conditions was denied in a 
May 1992 rating action, for the stated reason that disability 
of the right shoulder or of the knees was not shown.  As 
noted above, the veteran did not appeal that decision.

In June 1995, the veteran sought to reopen his claim.  In his 
application, he acknowledged that no treatment as to his 
knees was documented in his service medical records.  He 
explained that he had injured them, along with his shoulder, 
in a fall from the roof of a house, but that his knees had 
not been examined by a doctor because he was able to walk and 
was considered ambulatory.  To support his claim, the veteran 
submitted duplicates of service medical records previously 
considered in the earlier rating decision.  He was notified 
of this fact by the RO in July 1995, and was advised that he 
must submit new and material evidence to reopen his claim.

In October 1995, the veteran submitted X-ray reports and 
outpatient treatment records from the VAMC in Beckley, WV, 
dated in October 1995.  His pertinent complaints were of 
multiple joint pain.  Radiographic studies of both knees and 
the veteran's right shoulder were normal, and were negative 
for any abnormalities of the bones.  After reviewing the 
evidence, the RO denied the claim, finding no chronic 
disability of the right shoulder or knees.

Subsequently, the veteran submitted a VAMC Beckley 
consultation report dated in April 1996.  The report noted 
that the veteran complained of multiple joint pains, 
specifically in the left knee with some in the right, in both 
shoulders, and in both elbows.  He had not worked for the 
past two years.  His left knee had been giving out on him, 
and locking occasionally.  The treating physician diagnosed 
"internal derangement of the left knee, possible torn medial 
meniscus, rule out plica."  Examination of the veteran's 
shoulders indicated "almost full motion of both of his 
shoulders, but has pain and tenderness in both rotator cuff 
mechanisms."  No history as to the date of onset or cause of 
the knee problem was reported.  X-rays of the veteran's 
shoulders and elbows were reported to be unremarkable.  

The VA physician performed arthroscopic surgery on the 
veteran's left knee in May 1996.  A post-operative assessment 
of the surgery indicated traumatic arthritis of the left 
knee.  Also noted was "[s]evere synovitis.  This has been 
long-standing and painful in his knees and other joints."

In July 1996, the veteran offered testimony before a Hearing 
Officer at the VARO in Huntington, WV.  He testified about 
the injury to his shoulder and knees in the fall from a roof 
in 1972 while he was in service.  He said he fell about ten 
feet, onto an asphalt driveway, landing on his hands and 
knees.  He went to the infirmary, but personnel there could 
not find anything wrong.  He said he went to the hospital 
three or four times, and was told that X-rays showed nothing 
wrong with his knees, shoulders, or elbows, although he 
continued to have discomfort and pain.  He stated he had not 
filed a claim for service connection for these conditions 
until 1991 because, prior to the claim, the doctors kept 
telling him they could find nothing wrong with his right 
shoulder or knees.  He reported he had sought treatment at 
the VAMC in Boise in 1976 for his condition, but X-ray 
results were normal and showed no abnormalities.  He said 
that, to combat the pain he was experiencing, he took 
aspirin.  When the Hearing Officer specifically asked the 
veteran whether any physician had told him that his shoulder 
or knee conditions were due to the fall in service, he 
replied that they had not "come right out and said that that 
was the cause of it [but] said it is very possible that they 
could be."  Regarding employment history, the veteran 
testified that he had not worked in three years; he said he 
had been using a cane for about seven years because of his 
left knee, which impeded him in getting a job.  The Hearing 
Officer inquired as to whether the veteran had been involved 
in any accidents after service, and he replied that he had 
been in a car wreck, he thought in 1978 or 1979, and had been 
treated at the VA facility in Boise. 

On subsequent inquiry by the RO, medical records from the 
VAMC in Boise, covering 1978 and 1979, were requested.  Among 
those obtained were records documenting an admission to that 
facility following a motor vehicle accident in June 1979, 
during which the veteran was treated for head, chest, and 
left knee trauma.  Left medial knee tenderness was noted on 
the day of admission, June 13 (which was reported to be three 
days after the automobile accident).  He was discharged on 
June 15, with a final diagnosis of post-concussive syndrome.  
A later treatment note, dated June 20, 1979, indicates:  
"States reinjured left knee.  Fell on it again.  Want[s] 
more Rx for pain."  He complained of persistent pain in the 
left knee, noting that he had fallen on the knee at work that 
morning.  Examination noted:  "No effusion.  Full ROM [range 
of motion] both knees.  No laxity of ant[erior]/post[erior] 
or lat[eral] cruciate ligaments.  No real local tenderness."  
The assessment was of "Mild sprain left knee."

Subsequently, a Supplemental Statement of the Case was 
released in November 1996, denying the application to reopen 
both claims of entitlement.  In response, the veteran filed a 
VA Form 9 (Appeal to Board of Veterans' Appeals).  Later, the 
veteran requested a hearing before a Member of the Board, but 
failed to appear, and his hearing request was considered 
withdrawn.

In addition to the above cited evidence, the veteran 
submitted additional evidence, including statements from two 
friends documenting his condition, and a September 1996 
treatment report from the VA physician who had performed the 
previously mentioned arthroscopic procedure on his left knee.  
The report noted:

This patient persists to have pain and 
discomfort in his left knee. . . .  This 
patient's problem has been going on since 
1972.  I believe this patient had cricoid 
synovitis of his left knee, which appears 
to be related to his injury.  He does not 
have any effusion at the present time.

The physician's diagnostic impression was, "Internal 
derangement of the left knee, postoperative synovectomy and 
plicotomy of the left knee."

In September and October 1997, two letters were submitted in 
support of this claim.  [redacted] stated he had met the 
veteran in March 1975, and had been his immediate supervisor 
until 1978, when Mr. [redacted] went into business for himself. 
Mr. [redacted] said the veteran had told him he had injured his 
knee and shoulder in the Air Force, and didn't know how long 
he could stay on his knees crawling under houses.  Mr. [redacted] 
said he and the veteran had kept in contact, with the veteran 
helping him occasionally in his business, until about 1993.  
Mr. [redacted] did not describe any problems he had observed with 
the veteran's physical condition.

[redacted]letter indicated he had been stationed 
with the veteran in service and could remember the incident, 
around 1972, in which the veteran had fallen off a roof and 
had gone to a doctor in Boise to have his shoulder and his 
knees checked.  Mr. [redacted] stated the veteran had 
complained of his shoulder and knees hurting periodically for 
the remainder of the time they spent in the Air Force.

In December 1997, the veteran submitted to the RO a statement 
from [redacted], dated that same month.  Mr. [redacted] 
reported that the veteran had been working for him at the 
time of his accident in service, and that he knew of the 
veteran injuring his shoulder and both his knees when he fell 
from the roof of a house.  He also reported that the veteran 
had received medical treatment for an extended period of time 
for chronic pain in both his shoulders and knees.  

In January 1998, the veteran submitted to the RO a VAMC 
Beckley treatment record, dated in December 1997.  The record 
noted the veteran's complaints of continued pain in his left 
knee and right shoulder.  On clinical evaluation, there was 
full motion of the right shoulder, with tenderness at the AC 
joint.  There was no effusion of the left knee, and no 
locking of the knee since the veteran had been wearing a knee 
brace.  The examiner's impression was internal derangement of 
the left knee and painful right shoulder.  X-rays of the 
right shoulder were noted as essentially unremarkable except 
for some narrowing of the AC joint.  

In June 1998, the RO received VAMC Beckley treatment records, 
dated from March 1998 to May 1998.  These records noted the 
veteran's complaints of joint pain in his shoulder and knees.  
A March 1998 treatment record noted the veteran's report that 
his symptoms were worsening, with aching all day during rainy 
weather.  He indicated that application of heat improved his 
symptoms a little.  The examiner's diagnosis was multiple 
site degenerative joint disease.  

That same month, June 1998, the veteran was medically 
examined for VA purposes, pursuant to instructions contained 
in the Board's Remand decision of April 1998.  The Board had 
requested that the physician conducting the examination 
render a specific opinion as to whether it is at least as 
likely as not that any current disability affecting the 
veteran's knee was caused by an event in service, including 
the fall he had described from the roof of a house.

At the examination, he complained of knee pain, which he 
related to prior knee injuries in service.  He stated that 
his knee problems had begun at that time.  The examiner noted 
the veteran's medical history with respect to his knees, as 
documented in his service medical records and claims file.  
The veteran reported worsening pain with standing or walking, 
as well as instability for which he used a knee brace and 
cane.  Upon clinical evaluation, range of motion of the 
veteran's left knee was 0-115 degrees, although he reported 
that he would normally flex to only 90 degrees.  Range of 
motion of the right knee was also 0-115 degrees.  Varus and 
valgus stress were 0 and 30 degrees, respectively.  There was 
pain in the inferior patellar region medially and laterally, 
although there was no lateral or medial ligament instability.  
Both the veteran's knees were normal in appearance, without 
appreciable crepitus, and radiographic studies were normal.  

The examiner reviewed the file and observed:

The problem is that there is no documentation of 
knee disorder in the service.  There is no mention 
of it, whether it be a progress note or his own 
handwritten notes on his complaints at the time of 
discharge.  There is no record of any complaint of 
knee pain until about 1995 or so.  Also, he had 
two injuries within a week's time in 1979, motor 
vehicle accident and then a fall at work.  He did 
submit statements from some friends and a 
supervisor in support of his complaints of pain 
prior to discharge from the service. . . .  He 
also went to see an orthopedist by the name of Dr. 
Taylor, and there is no mention of the knee pain 
there, as well.  Basically, there is nothing in 
the records at all.

The examiner's diagnosis was pain syndrome to the left knee, 
status post arthroscopy in May 1996 with findings of 
synovitis and plica.  Following further consideration of the 
veteran's medical history, the examiner noted:

I am not comfortable in linking 1996 surgical 
findings with an alleged injury in 1973 with an 
obvious 23-year gap in treatment for same.  Also, 
given the intervening injuries prompting Emergency 
Room visits within one week of each other in 1979.  
Incidentally, there is a 16-year gap from the 1979 
injury until complaints noted in 1995, although he 
had filed for compensation in 1991, early on.  I 
cannot say with reasonable doubt that it is likely 
that the 1973 injury precipitated synovitis in 
1996, given all of the above.  

In August 1998, the RO received VAMC Beckley treatment 
records, many duplicative, dated from September 1996 to June 
1998; along with duplicative copies of lay statements and 
service medical records.  In particular, a June 1998 
treatment record noted that discussions had taken place with 
the veteran as to alternative treatment plans for his painful 
shoulder and knees.  The veteran was diagnosed at that time 
with multi-site degenerative joint disease.  One record, 
dated in November 1997, noted findings of degenerative joint 
disease of the right shoulder and both knees.  

In April 1999, the veteran's attorney submitted additional 
evidence for consideration, and requested review of that 
evidence by the RO.  This material consisted of an emergency 
treatment note from the VAMC in Boise, dated in November 
1991; a duplicate progress note from VAMC Beckley, dated in 
June 1998; and a consultation report from VAMC Beckley, dated 
in December 1998.  The emergency treatment note reflected the 
veteran's complaints of right shoulder pain, and the 
examiner's impression of neuropathy of the right arm.  The 
consultation report noted the veteran's medical history with 
respect to his right shoulder, and the examiner noted, "It 
appears that he had some trauma in 1973, while he was in the 
service.  There may be some connection as a result of the 
trauma."  

As noted in the Introduction, above, the Board, in a May 1999 
decision, reopened the veteran's claim as to his right 
shoulder disorder, based upon the submission of new and 
material evidence, and remanded the matter to the RO for 
readjudication.

In August 1999, the veteran again underwent VA medical 
examination.  The examiner reviewed the claims file and the 
Board's Remand, and then noted the veteran's medical history 
with respect to his right shoulder, and his subjective 
complaints of constant pain in the shoulder, with no flare-
ups.  Upon clinical evaluation, the veteran was noted to 
remove his shirt without difficulty.  There was no deltoid 
atrophy noted, but there was very slight tenderness over the 
AC joint on the right and just inferior to it.  Flexion and 
abduction of the right shoulder was to 90 degrees and 
restricted by pain.  Rotation externally and internally was 
to 80 degrees.  The examiner reviewed the shoulder X-ray 
films with the Chief of Radiology, and stated that neither of 
them could see any abnormalities of the right shoulder or any 
arthritis of the AC joint.  An X-ray of the left shoulder 
revealed very minimal degenerative joint disease of the left 
AC joint.  The examiner's diagnosis was limitation of motion 
of the right shoulder, probably secondary to chronic 
subacromial tendonitis, with no X-ray evidence of arthritis.  
The examiner further opined that he doubted that the 
veteran's right shoulder complaints of pain were the result 
of service.  

The RO received a letter from the veteran in October 1999, 
responding to the SSOC issued in the previous month.  The 
veteran expressed his continuing disagreement with the denial 
of service connection for his right shoulder disorder, 
stating that Dr. Taylor's statement had plainly shown that he 
had been injured in service.  He reiterated that he had 
fallen and hurt his shoulders and knees.  Enclosed with his 
letter were duplicate copies of a page of the September 1999 
SSOC, the April 1973 statement of Dr. Taylor, the November 
1997 and March 1998 VA outpatient treatment records, and the 
letters of Mr. [redacted] and Mr. [redacted].

By letter of November 8, 1999, the RO notified the veteran, 
with a copy to his attorney, that this case was again being 
forwarded to the Board for an appellate decision.  The letter 
advised that any additional evidence should be submitted 
directly to the Board.

Subsequently, a letter from the veteran's attorney, dated in 
late October 1999, which was date-stamped as received at the 
RO on November 1, 1999, was forwarded to the Board.  In his 
letter, the attorney requested that the enclosure thereto, a 
supplemental substantive appeal, be reviewed by a Decision 
Review Officer prior to the time it was returned to the 
Board.  The supplemental appeal essentially stated that the 
post-remand examination (in August 1999) of the veteran was 
inadequate, in that the examiner's report did not address 
previous comments by physicians linking the right shoulder to 
service, and the X-ray examination was "obviously 
inadequate" because it showed no abnormality in spite of 
previous
X-ray reports which had shown arthritis at the distal 
clavicle.  Moreover, with regard to the left knee, the 
attorney asserted that the "rating decision" (i.e., the 
SSOC) had failed to consider the September 1996 statement of 
a VA physician "which relates the current disability to 
injury in 1972 during service."  Without further action, the 
RO forwarded this material to the Board, on November 10, 
1999.  

In late December 1999, the veteran's attorney submitted to 
the RO a letter dated that month.  Enclosed was an outpatient 
progress note reflecting a visit by the veteran to the VA 
medical facility in Beckley in mid-December 1999, for 
persistent pain in the shoulders, worse on the right.  The VA 
physician noted that the veteran had brought in the letter 
from the orthopedist, Dr. Taylor, who had treated him for a 
painful right shoulder in April 1973, some three months after 
he had fallen off a house.  The VA physician indicated a 
current finding of chronic bursitis in both shoulders, and 
stated that X-rays showed some degenerative changes, "more 
significant to the left than the right in the 08-99 films."  
The patient was to continue on therapy and be followed up in 
about four weeks.  The veteran's attorney averred that this 
progress note showed that the veteran did have a present 
disability in his right shoulder.  The attorney requested 
that the case be reviewed by a Decision Review Officer before 
being returned to the Board.  Without further action in that 
regard, the RO forwarded this material to the Board, in 
January 2000.

II.  Analysis

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 (2000).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Previously, and during the time the present appeal was 
perfected, caselaw of the U.S. Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet.App. 477 (July 
14, 1999), en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam), remanded sub nom. Morton v.Gober, No. 
99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet.App. 
174 (2000) (per curiam).

However, the United States Congress has recently passed, and 
the President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.  Under both previous and current law, VA has long 
recognized a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  We have carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation, and to determine whether there is 
additional evidentiary development to be accomplished in this 
case.

We note the extensive development of medical evidence, 
including military records covering the veteran's years of 
service, the veteran's own statements, VA inpatient and 
outpatient medical records, and a number of VA medical 
examination reports.  By virtue of the SOC, SSOC's, and 
previous Board decisions, the veteran and his representative 
were given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate his claims.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

In our April 2000 decision. the Board denied the claims as to 
the left knee and right shoulder on the basis that the claims 
were not well grounded.  The October 2000 remand from the 
Court was based upon a conclusion that we had misapplied the 
well-groundedness standard, and improperly weighed the 
evidence; the motion underlying the Court's action indicated 
that "the appellant should have been found to have submitted 
well-grounded claims for each disorder."  Coincidentally, as 
discussed above, the VCAA, enacted shortly thereafter, did 
away with the well-grounded-claim requirement.  In reviewing 
this matter de novo, the Board is well aware of the current 
state of the law, and is deciding this case on the merits.

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the 
credibility and probative value of the evidence and, in so 
doing, we may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet.App. 307, 310-11 (1999); Evans v. 
West, 12 Vet.App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet.App. 429, 433 (1995).  It is also the responsibility of 
the Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  See 
Winsett v. West, 11 Vet.App. 420, 424-25 (1998).  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  In addition, we are mindful 
that we cannot make our own independent medical 
determinations and that we must have plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the well-grounded-claim requirement, a veteran who has made a 
showing of in-service incurrence or aggravation of a disease 
or injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

a.  Left Knee

The veteran has contended that he suffers from a left knee 
disorder and that such disorder manifested itself during 
active service.  Following a review of the record and 
applicable regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

In reaching this conclusion, we note, in particular, that the 
veteran's service medical records are silent for complaints, 
findings, or treatment for a left knee disorder.  He left 
active service in December 1974, and the record discloses 
that, in June 1979, he was reported to have suffered left 
knee trauma following a car accident, and also noted to have 
fallen on his left knee at work.  On VA examination in March 
1992, no abnormality was identified with respect to the 
veteran's left knee.

Subsequently, in May 1996, the veteran underwent surgery on 
his left knee, and the post-operative diagnosis was traumatic 
arthritis of the left knee, as well as severe synovitis.  The 
VAMC Beckley physician who performed the surgical procedure 
noted in a statement that the veteran had had left knee pain 
since 1972, and that he suffered from cricoid synovitis of 
the left knee which appeared to be related to his injury in 
service.  There is no indication, however, that that 
physician had reviewed the clinical history in the file, or 
had based his opinion on anything other than the veteran's 
account of his history.

Thereafter, in June 1998, following review of the veteran's 
claims file, to include his service medical records, it was 
specifically noted that the VA examiner would not be 
comfortable in linking, etiologically, the 1996 surgical 
findings with the veteran's contended injury to his left knee 
in 1973, especially given the veteran's intervening trauma to 
his left knee in 1979.  The examiner provided a detailed 
discussion of the history documented in the claims file, and 
opined that it could not be said it was likely that the 1973 
injury precipitated the veteran's synovitis in 1996.  

As noted above, the Court of Appeals for Veterans Claims has 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, supra.  The Court has also held that a 
physician's opinion, predicated on a history related by the 
veteran, can be no better than the facts alleged by him.  See 
Elkins v. Brown, 5 Vet.App. 474, 478 (1993); Reonal v. Brown, 
5 Vet.App. 458, 460-61 (1993); Swann v. Brown, 5 Vet.App. 
229, 233 (1993).

With that legal guidance, we must note that the VAMC Beckley 
physician's statement with respect to the etiology of the 
veteran's left knee disorder, which appeared to link the 
veteran's disability in 1996 with an injury in service, was 
made more than two decades after the veteran's separation 
from service in 1974, and was not predicated upon any 
documented clinical data or other supportive evidentiary 
rationale.  There was no indication that the physician had 
reviewed the veteran's claims file, which is highlighted by 
the fact that the physician made no reference to the post-
service injuries, including the automobile accident.  Our 
conclusion in this regard is further buttressed by the 
informed opinion of the VA examiner who, in 1998, after 
review of the record, indicated that the intervening history 
of post-service trauma to the left knee makes it unlikely 
that an in-service injury is etiologically related to the 
present disability.

Therefore, given the lack of any record of complaints of a 
left knee disorder in service, the evidence of post-service 
trauma to the veteran's left knee in 1979, the findings on VA 
examination in June 1998, and the lack of any competent 
medical evidence, i.e., a medical opinion, linking the 
veteran's left knee disability to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  See also Spencer v. West, 13 Vet.App. 376, 
381 ( 2000), to the effect that medical records reflecting 
post-service trauma do not support a medical nexus to 
service.  

The Board has also assessed the veteran's claim under the 
theory of reasonable doubt.  As noted above, under the law, 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); VCAA, § 4, 114 Stat. 2096, 
2099 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107(b)).  We note that a reasonable doubt will be said to 
exist when there is an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt, and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2000). 

In this instance, the Board has considered the theory of 
reasonable doubt, but does not find an approximate balance of 
positive and negative evidence to warrant granting the 
veteran's claim.  As noted above, the veteran has not 
submitted any competent medical evidence relating his left 
knee disorder to service, and a VA examiner, following review 
of the veteran's claims file, found the veteran's left knee 
disorder not to be related to service.  As a result, we 
conclude that the veteran's contention is grounded more on 
remote possibility, as compared to that supported by 
competent medical evidence.  Therefore, the claim for service 
connection must be denied, on the merits.

b.  Right Shoulder

The veteran has contended that he suffers from a right 
shoulder disorder and that such disorder manifested itself 
during active service.  Following a review of the record and 
applicable regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

In reaching this conclusion, we are cognizant that the 
veteran was treated in service for a painful right shoulder.  
He has submitted a number of supportive statements that he 
fell from the roof of a house, and we have no reason to doubt 
the veteran's account of the accident.  Following that 
incident, a radiographic study of the veteran's right 
shoulder in February 1973 was negative for any abnormalities.  
However, an April 1973 X-ray was reported to show some 
evidence of post-traumatic degenerative arthritis.  During a 
separation medical examination in August 1974, there were no 
abnormal findings with respect to the veteran's right 
shoulder on clinical evaluation.  

Thereafter, on VA examination in March 1992, more than 17 
years after separation from service, the veteran's right 
shoulder did not reveal any abnormalities on clinical 
evaluation, and there were no abnormal findings on X-ray.  A 
subsequent X-ray of the veteran's right shoulder, in October 
1995, was also negative for any abnormalities.  In addition, 
VAMC Beckley radiographic studies in April 1996 and December 
1997 were negative for any abnormalities of the right 
shoulder, except for joint space narrowing.  During this 
period, the veteran continued to complain of right shoulder 
pain.  

In December 1998, a VAMC Beckley physician noted that the 
veteran's X-rays revealed arthritis of the right shoulder, 
and that there could be some connection between the veteran's 
shoulder pain and his trauma in 1973.  Thereafter, the 
veteran underwent a VA examination in August 1999.  A 
radiographic study of the veteran's right shoulder, noted to 
have been reviewed both by the examiner and a radiologist, 
did not reflect any abnormality or evidence of arthritis, 
although there did appear to be very minimal degenerative 
joint disease of the left AC joint.  The examiner's diagnosis 
was limited motion of the right shoulder, probably secondary 
to chronic subacromial tendonitis.  Furthermore, the examiner 
opined that he doubted that the veteran's right shoulder 
complaints were related to service.  

In December 1999, the veteran submitted a VAMC Beckley 
treatment note, dated that same month.  The Physician's 
Assistant (P.A.C.) reported that he had reviewed the X-rays 
taken in August 1999, and found there to be evidence of some 
degenerative changes in the veteran's shoulders, more 
significant on the left than the right.  It was also noted 
that the veteran suffered from chronic bursitis in both 
shoulders, with limitation of motion in the right.  The 
P.A.C. did not link the veteran's right shoulder disorder to 
service.  

As noted above, the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom, supra.  In addition, a physician's 
opinion, predicated on a history related by the veteran, can 
be no better than the facts alleged by him.  See Elkins, 
Reonal, Swann, supra.  We believe it is significant that the 
VAMC Beckley physician's statement, made in December 1998, 
with respect to the etiology of the veteran's right shoulder 
disorder, was given more than 20 years after the veteran 
separated from active service, and was not predicated upon 
any clinical data or other supportive rationale derived from 
the evidence of record.  There was no indication that the 
physician had reviewed the veteran's claims file.  On the 
other hand, the VA examiner, in August 1999, reported having 
reviewed the veteran's claims file and the May 1999 Board 
decision, and thus the opinion offered, which was negative as 
to the likelihood that the veteran's right shoulder 
complaints were related to service, was based upon 
consideration of all the evidence of record.  Moreover, the 
veteran has not submitted any competent medical evidence 
relating his right shoulder disorder to service.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id.  This rule does not mean 
that any manifestation of joint pain in service will permit 
service connection of arthritis, first shown as a clear-cut 
clinical entity at some late date.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at that time.  Even where chronicity in service or 
within an applicable presumption period is not established, a 
claimant can still establish a chronic disorder, also under 
section 3.303(b), by demonstrating continuity of 
symptomatology from service until the post-service diagnosis 
of the condition.  Savage, supra, 10 Vet.App. at 496.  

In this instance, as reflected above, while the veteran was 
noted to suffer right shoulder pain in service, there were 
conflicting reports as to whether his X-rays reflected 
findings of arthritis of the right AC joint.  At separation, 
no abnormal findings of the right shoulder were reported.  
Subsequent clinical findings, as well as X-rays of the right 
shoulder in 1992 and 1995, some 18 and 21 years after 
service, were normal.  Therefore, given these findings, the 
Board does not find that a chronic disorder of the right 
shoulder was established as having occurred in service, or 
has there been a demonstration of post-service continuity of 
a chronic disorder.  In addition, there is a lack of 
competent medical evidence relating the veteran's right 
shoulder to service.  

The Board has also assessed this aspect of the veteran's 
claim under the benefit-of-the-doubt/reasonable-doubt 
doctrine.  38 C.F.R. § 3.102.  In this instance, the Board 
does not find an approximate balance of positive and negative 
evidence to warrant granting the veteran's claim.  As noted 
above, the veteran has not submitted any competent medical 
evidence relating his right shoulder disorder to service, and 
a VA examiner, following review of the veteran's claims file, 
expressed doubt that the veteran's right shoulder disorder 
was related to service.  As such, the veteran's contention is 
grounded more on remote possibility, as compared to that 
supported by competent medical evidence.  

Thus, given the evidence of record, the August 1999 VA 
medical opinion, the number of years between the claimed 
trauma and the first documented complaint post-service, and 
the lack of any competent nexus evidence linking the 
veteran's right shoulder disorder to active service, we find 
the preponderance of the evidence is against the veteran's 
claim.  See Clyburn v. West, 12 Vet.App. 296, 301 (1999), 
holding that continued complaints of joint pain after service 
do not suffice to establish a medical nexus, where the issue 
at hand is of etiology, and requires medical opinion 
evidence.  Recognizing that the issue herein is not whether 
the claim is well grounded, the Board nevertheless observes 
that the law requires medical nexus evidence to make out a 
service connection claim on the merits.  Although the veteran 
is competent to testify to the pain he has experienced since 
active service, he is not competent to testify to the fact 
that what he experienced in service and since service are the 
same, related disorders.  

The veteran has been very specific in asserting that he 
suffers from a right shoulder disorder, as well as a left 
knee disorder, and that both disorders are a result of his 
active service.  In this respect, the Board has considered 
all the statements submitted from individuals who worked with 
the veteran and knew of his accident in service.  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from service-related disabilities, our decision must be based 
on competent medical testimony or documentation.  In a claim 
of service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
establishing that the veteran suffers from disabilities that 
are service-related.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In addition, the veteran has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between his 
reported left knee and right shoulder disorders, and service.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, supra; 
Espiritu v. Derwinski, supra; 2 Vet.App. 492 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993).

The Board is aware of the contentions of the veteran's 
representative, that the June 1998 and August 1999 VA 
examinations were inadequate and, in particular, that the 
August 1999 examination failed to comply with the Board's 
remand instructions in its May 1999 decision.  We note that, 
with respect to both examinations, the examiners conducted a 
review of the veteran's claims file and conducted thorough 
clinical examinations before rendering their opinions.  

As noted above, neither medical opinion submitted by the 
veteran was based upon supportive medical evidence or 
clinical data; both were apparently grounded upon the 
veteran's own history.  Furthermore, the finding that the 
veteran's right shoulder was not arthritic was not 
"obviously inadequate," given that prior VA radiographic 
studies had also revealed a lack of arthritis.  Finally, the 
remand instructions in our 1999 decision indicated that the 
RO "may wish to have the veteran undergo a VA examination . 
. ." and, as such, were suggestive in nature, and not 
necessarily an order for the RO to schedule the veteran for 
an examination and require the examiner to make specific 
findings as to the veteran's right shoulder disorder.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for a left knee disorder and right shoulder disorder 
regardless of the fact that he currently is not shown to be 
suffering from disabilities that may be service-connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability or disabilities, and that such 
disability resulted from a disease or injury which was 
incurred in or aggravated by service.  


ORDER

1. Entitlement to service connection for a left knee disorder 
is denied.  

2. Entitlement to service connection for a right shoulder 
disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

